Title: James Moylan to the American Commissioners, 1 August 1778: résumé
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, August 1, 1778: The Boston and her three prizes sailed this morning. Captain Tucker accidentally mentioned to me your orders to load some goods, but as the wind was fair he decided not to wait for them. I can freight them for you at reasonable terms on a French ship I am sending to America next month. I am much obliged to Mr. Franklin for advancing Mr. Ogden 8 guineas which I desire my friend in Paris to repay him.>
